DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 05/16/2022 has been entered. Claims 1-19 remain pending in the application. 
Applicants amendments to the claims have overcome the rejections under 35 USC 112 as previously set forth in the Non-Final Office Action mailed on 02/15/2022.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorohmaru et al (US 20190019956) (Gorohmaru).

In reference to claim 1-8, Gorohmaru teaches electron accepting compounds having a crosslinking group having a counter anion structure of A-18 as shown below (Gorohmaru [0091]) and wherein the counter cation is preferably a triphenyl sulfonium cation (Gorohmaru [0112] [0115]) that is for use in an organic electronic device (Gorohmaru [0040]). 

    PNG
    media_image1.png
    267
    307
    media_image1.png
    Greyscale


Gorohmaru discloses the electron accepting compounds that encompasses the presently claimed ionic compounds, including wherein the anion is A-18 and the cation is triphenyl sulfonium. Each of the disclosed substituents from the substituent groups of Gorohmaru are considered functionally equivalent and their selection would lead to obvious variants of the electron accepting compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the electron accepting compound to provide the compound described above, which is both disclosed by Gorohmaru and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on wherein R1-R2, R4-R8, R9-R12, R14-R17 and R19-R20 are each F, each of R3, R8, R13, and R18 are a curing group, and R30 to R32 are each phenyl. 
For Claim 2: Reads on wherein R33 to R35 are each phenyl. 
For Claim 3: Reads on wherein R30 to R32 are each phenyl.
For Claim 4: Reads on the triphenyl sulfonium cation. 
For Claim 5: Reads on wherein each of Ar1 to Ar4 are Chemical formula 1-2, R51, R52, R54 and R55 are each F, and R53 is a curing group. 
For Claim 6: Reads on wherein the curing group is 
    PNG
    media_image2.png
    55
    101
    media_image2.png
    Greyscale
. 
For Claim 7: Reads on wherein there are four curing groups in the anion. 
For Claim 8: Reads on ~30 parts by weight F.

In reference to claim 9, Gorohmaru teaches the compound as described above for claim 1. Gorohmaru further teaches that the crosslinking group can be selected from known crosslinking groups including Z-1 (as is present in A-18) or groups Z-3 or Z-7 as instantly claimed (Gorohmaru [0120]-[0121]).

    PNG
    media_image3.png
    68
    212
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    42
    186
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    85
    175
    media_image5.png
    Greyscale

It would have been obvious to have selected an alternative crosslinking group as taught by Gorohmaru for use in the electron accepting compound with the anticipation of arriving at a compound with comparable function, in the absence of unexpected results. 
For Claim 9: Reads on 
    PNG
    media_image6.png
    85
    82
    media_image6.png
    Greyscale
or 
    PNG
    media_image7.png
    74
    103
    media_image7.png
    Greyscale
.
For Claim 10: Reads on 
    PNG
    media_image8.png
    167
    175
    media_image8.png
    Greyscale
 or 
    PNG
    media_image9.png
    188
    198
    media_image9.png
    Greyscale
.

In reference to claims 12 and 13, Gorohmaru teaches the compound as described above for claim 1 is a composition for a charge transporting composition with a hole transporting compound (Gorohmaru [0134]-[0136]). It would have been obvious to use the taught compound in the express purpose for which it is taught by Gorohmaru. 

In reference to claims 14, 16, and 17, Gorohmaru teaches the composition as described above for claim 12 for use in an organic electroluminescent element having an anode, a cathode, a hole injection layer, and a luminescent layer (Gorohmaru [0240]) wherein the hole injection layer includes a hole transporting compound and the electron-accepting compound as described for claim 12 in a concentration of more than 0.1% and less than 50% and further teaches that this electron-accepting compound  is “fixed” by the crosslinking group to the hole transport compound (Gorohmaru [0246]).  It would have been obvious to have used the composition as taught by Gorohmaru in the device structure as taught therein to arrive at the instantly claimed device. 

In reference to claim 15, Gorohmaru teaches the device as described above for claim 14. Gorohmaru does not expressly state that crosslinking of this compound is achieved through heat treating or light treating the composition but does describe methods to identify the temperature necessary for similar crosslinking groups to activate (Gorohmaru [0360]). Furthermore it is well known to the skilled artisan how to activate crosslinking groups including epoxide, vinyl or strained ring systems. 

In reference to claims 18-19, Gorohmaru teaches the device as described above for claim 14. Gorohmaru further teaches various materials for the hole transporting compound (Gorohmaru [0137]-[0178]) and gives specific examples including HI-1, as shown below, that reads on the instant claims.  

    PNG
    media_image10.png
    384
    638
    media_image10.png
    Greyscale

It would have been obvious to have selected from among the taught hole transport materials in the device of Gorohmaru for use in such a device and to have thereby arrived at the instantly claimed device. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gorohmaru et al (US 20190019956) (Gorohmaru) in view of Cetin et al (US 20030152842) (Cetin).

In reference to claim 11, Gorohmaru teaches electron accepting compounds having a crosslinking group having a counter anion structure of A-18 as shown below (Gorohmaru [0091]) and wherein the counter cation is preferably an iodonium, sulfonium,  or phosphenium cations among others including triphenyl sulfonium ‘and the like’ (Gorohmaru [0112] [0115]) that is for use in an organic electronic device (Gorohmaru [0040]). 

    PNG
    media_image1.png
    267
    307
    media_image1.png
    Greyscale


Gorohmaru further teaches that the crosslinking group can be selected from known crosslinking groups including Z-1 (as is present in A-18) or groups Z-7 as instantly claimed (Gorohmaru [0120]-[0121]).

    PNG
    media_image3.png
    68
    212
    media_image3.png
    Greyscale

    PNG
    media_image5.png
    85
    175
    media_image5.png
    Greyscale


Gorohmaru discloses the electron accepting compounds that encompasses the presently claimed ionic compounds, including wherein the anion is A-18 with a crosslinking group Z-7 and the cation is a sulfonium cation. Each of the disclosed substituents from the substituent groups of Gorohmaru are considered functionally equivalent and their selection would lead to obvious variants of the electron accepting compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the electron accepting compound to provide the compound described above, which is both disclosed by Gorohmaru and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Gorohmaru does not expressly teach that the sulfonium cation is the instantly claimed structure. With respect to the difference, Cetin teaches a variety of sulfonium salts that are for uses in the same manner as iodonium and phosphonium salts and exemplifies 4-vinylbenzyl tetra methylene sulfonium as a cation with fluorinated tetraphenylborate anions similar to those described by Gorohmaru (see e.g. Cetin [0022]) and teaches it in the alternative to aryl sulfonium salts as exemplified by Gorohmaru (Cetin [0022]).  

It would have been obvious to the ordinarily skilled artisan to have selected from among known sulfonium cations as described to be used with similar borate anions with the anticipation that the substitution of known cations (e.g. triaryl sulfonium) for another cation (i.e.  4-vinylbenzyl tetra methylene sulfonium) would give rise to materials with comparable properties. That is, the substitution of the 4-vinylbenzyl tetramethylene sulfonium of Cetin for the sulfonium of Gorohmaru, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result providing a stable ionic compound. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

For Claim 11: Reads on 
    PNG
    media_image11.png
    242
    212
    media_image11.png
    Greyscale
.
Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.

In reference to the outstanding rejections of the claims under 35 USC 103 over Gorohmaru (US 2019/0019956), Applicant argues that the inclusion of the claimed sulfonium cation instead of alternative cations taught as preferred alternatives to sulfonium cations by Gorohmaru gives rise to unexpected results. Applicant has submitted in support of this argument a declaration under 37 CFR 1.132. This argument has been fully considered but not found convincing for at least the following reasons. 

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

With respect to the data submitted in the declaration under 37 CFR 1.132, Applicant’s statement concerning the statistical significance that the data presented had a deviation of less than 4.4% is considered sufficient to meet the standard of statistical significance. 

Additionally, the data appears to be of statistical significance. 
However, the showing of the results of a few examples is not commensurate in scope with the very large number of compounds encompassed by the instant claims. For example, Applicant is claiming the compounds comprising any sulfonium ion with nearly limitless structures, whereas the examples demonstrated in the declaration all have a single sulfonium structure. No claims are drawn to compounds that require this specific sulfonium ion and there is no clear evidence that the results are generally applicable to all claimed sulfonium ions. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Gorohmaru, support for the unexpected results must be provided that covers the scope of what is claimed.
Applicant further argues that the data in the instant specification as demonstrated in table 1. This argument has been fully considered but not found convincing for at least the following reasons. Applicant argues that similar unexpected properties are demonstrated therein. 

However, it is difficult to compare the results therein with those of the declaration under 37 CFR 1.132. Relatively small differences in the device structures analyzed and/or conditions of device analysis between the two sets of experiments result in large differences in the measured properties. For example, Example A from the declaration and Example 4 from the specification both include the same host and dopant in the EML and the same host and dopant in the HIL (including the same compound of the claims) but give LT95 values of 28.5 hours and 70 hours respectively. Therefore, it is unclear exactly how the data should be interpreted to relate to one another between the two tables. 

Furthermore, the data presented in the specification does not appear to be of statistical significance, that is there is no statement concerning the error of these measurements or the statistical significance thereof. 

Finally the results, are not commensurate in scope, at least with the more broadly claimed compound claims such as claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786